Citation Nr: 0006324	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-13 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran had Vietnam service from September 1969 to 
October 1970.  Service records show receipt of medals 
including the Combat Infantryman Badge.  

3.  The veteran was engaged in combat with the enemy during 
active duty service.

4.  The veteran is currently diagnosed as having PTSD as the 
result of his combat experiences.  


CONCLUSION OF LAW

The veteran incurred PTSD during active duty service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303(a), 3.304(d) and (f) (1999); 38 C.F.R. § 
3.304(f) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Generally, service connection may be granted if the facts, as 
shown by the evidence, demonstrate that the current 
disability resulted from an injury or disease incurred in or 
aggravated coincident with service in the Armed Forces.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

During the pendency of the veteran's appeal, VA amended 
38 C.F.R. § 3.304(f), which addresses the specific criteria 
for service connection for PTSD, effective March 7, 1997.  64 
Fed. Reg. 32,807-32808 (1999) (amending 38 C.F.R. § 3.304 to 
implement changes as set forth in Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997)).  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).      

The previous version of 38 C.F.R. § 3.304(f) reads, in 
pertinent part, as follows:  Service connection for post-
traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (in effect prior to March 7, 1997).

The amended version of 38 C.F.R. § 3.304(f) reads, in 
pertinent part, as follows:  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999) 
(effective March 7, 1997).   

With respect to the diagnosis criterion, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has indicated that a "clear" 
diagnosis of PTSD is, at minimum, "an unequivocal one."  
Cohen, 10 Vet. App. 128, 139 (1997).   

The Court also acknowledged that VA's adoption of the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) effected 
a shift in diagnostic criteria from an objective standard to 
a subjective standard.  61 Fed. Reg. 52695-52702 (1996) 
(amending 38 C.F.R. §§ 4.125 & 4.126).  See Karnas, 1 Vet. 
App. at 312-313.  Thus, the sufficiency of a stressor to 
cause PTSD is a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 153 
(Nebeker, Chief Judge, concurring by way of synopsis).  

The Court also noted that, if there is an unequivocal 
diagnosis of PTSD by mental heath professionals, it presumes 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Id.  If there 
is a question as to whether the report or examination is in 
accord with applicable DSM criteria, the report must be 
returned for a further clarification as needed. Id.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).  If VA determines 
that the veteran engaged in combat with the enemy and his 
alleged stressor is combat-related, then the veteran's lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); see Zarycki, 6 Vet. App. at 98.  

The final requirement is medical evidence of a nexus between 
the claimed in-service stressor and the current disability.  
However, such after-the-fact medical nexus evidence cannot 
also be the sole evidence of the occurrence of the claimed 
stressor.  Moreau, 9 Vet. App. at 396.  In addition, medical 
nexus evidence may not be substituted by application of the 
provisions of § 1154(b).  Clyburn v. West, 12 Vet. App. 296, 
303 (1999); Cohen, 10 Vet. App. at 138.

Initially, the Board finds that there is sufficient evidence 
to establish the in-service incurrence of the veteran's 
alleged stressors.  On this point, the Board finds, first, 
that the veteran engaged in combat with the enemy.  
Specifically, his service records indicate that he was 
awarded the Combat Infantryman Badge.  Under the previous 
version of 38 C.F.R. § 3.304(f), such an award was conclusive 
evidence of combat exposure.  The Board applies this version 
of the regulation as it is more favorable to the veteran.  
Karnas, 1 Vet. App. at 312-313.  Moreover, the Board notes 
that the veteran's alleged stressors are related to combat.  
In particular, in testimony and sworn statements, he 
describes firefights and ambushes in which he witnessed the 
death and mutilation of fellow soldiers.  The Board finds 
that the veteran's statements are credible and consistent 
with combat experiences.  Thus, pursuant to law and 
regulation, the veteran's statements alone are sufficient to 
establish the in-service incurrence of the alleged stressors.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f); Cohen, 
10 Vet. App. at 146.  Accordingly, the second criterion for 
service connection for PTSD is established.    

In addition, the claims folder contains numerous opinions 
that relate the veteran's psychiatric disorder to his combat 
experiences.  This evidence satisfies the third criterion for 
service connection for PTSD.  

The final question for the Board, then, is whether there is a 
clear, unequivocal diagnosis of PTSD.  The claims folder 
contains voluminous medical evidence addressing the veteran's 
psychiatric status.  Although VA examiners have generally 
found that the veteran did not satisfy the diagnostic 
criteria for PTSD, the veteran has repeatedly been 
hospitalized at VA facilities for treatment of PTSD.  In 
addition, the veteran has submitted private medical evidence 
showing a diagnosis of PTSD.  Reports supporting each 
contrasting opinion have included a comprehensive review of 
the medical evidence of record.  Where there appears to be a 
genuine difference of medical opinion and no discernible 
basis for favoring one opinion over another, the Board finds 
that the relative balance of favorable and unfavorable 
evidence requires resolution of doubt in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Accordingly, resolving doubt in the veteran's favor, the 
Board finds that the evidence supports entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b); 
38 C.F.R. §§ 3.102, 3.303(a), 3.304(d) and (f).   


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for PTSD 
is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

